Lore, C. J:—
The court in construing an affidavit of defence have held that there must be sufficient facts appearing to enable *476the court to judge whether if these facts are true it is a just and legal defence. The court have held that payment is a sufficient defence, because that means specifically either payment in money or something received by agreement as an equivalent of money, so that both the plaintiff and the court were fully advised.
The rule is that the court must have sufficient facts stated to enable it to judge as to the defence and not to allow the defendant to be the judge, by only stating conclusions. The cases cited by the defendant come within this rule.
You are not bound to disclose your proof, but you must give sufficient facts from which we can judge whether your conclusion is correct or not.
The motion is denied.
Mr. Byrne:—I desire to note an exception.
UorE, C. J :—You cannot note an exception.